783 N.W.2d 120 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Sirdarean ADAMS, Defendant-Appellant.
Docket No. 140384. COA No. 287034.
Supreme Court of Michigan.
June 25, 2010.

Order
On order of the Court, the application for leave to appeal the November 19, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and CORRIGAN, JJ., would remand this case to the Court of Appeals.